Motion for a stay denied. Motion to dispense with printing granted insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, hut upon printed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed record upon the attorney for respondent and files 6 typewritten copies or 19 mimeographed copies of the record, together with appellant’s printed points, with this court. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.